ON state’s motion for rehearing '
WOODLEY, Judge.
On original submission we reversed the conviction because (1) the trial court declined to excuse the witness Tedford from the rule in order that he might hear the whole testimony and testify as an expert witness on the question of the sanity or insanity of the defendant; (2) the state was permitted to prove the good reputation of the deceased when that reputation had not been attacked and (3) the court’s refusal to admit in evidence a certificate of the superintendent of a state hospital as to the record concerning J. A. Drey (or Dray) (appellant’s father) who died in such institution in 1915.
All of these holdings are attacked in the state’s motion for rehearing.
As to the first holding, we are referred to the case of Leache v. State, 22 Texas App. 279, 3 S.W. 539, decided after the Johnson case cited in our original opinion.
In the Leache case several medical experts summoned by the defendant, whose testimony the defendant proposed to use *10on the issue of insanity, were excluded from the courtroom and placed under the rule with the other witnesses, over the protest of the defendant. The rule stated in Johnson v. State was recognized, but the court said that the enforcement of the rule was in the discretion of the trial court, and declined to reverse because an abuse of discretion was not shown.
The holding in Leache v. State, 22 Texas App. 279, 3 S.W. 539, is authority for the state’s position and we have reached the conclusion that it should be followed. It is not shown or contended in the bill that the trial court abused his discretion in not excusing Tedford, the psychologist and expert witness, from the rule.
It is significant that appellant’s defense was temporary insanity, and the mental condition of appellant at the time of the trial or prior to the killing was not in issue nor was it the subject of the expert’s testimony. He testified that in his opinion, from the facts stated to him in a hypothetical question by appellant’s counsel as the pertinent facts on the issue, appellant did not know right from wrong at the time of the killing. It is not apparent that anything could have been added had the witness remained in the courtroom and heard the evidence covered by the hypothetical question.
As to proof by the state of the good reputation of the deceased, the record supports the state’s contention that testimony to the same effect from other witnesses was admitted without objection and therefore was not reversible error. Helton v. State, 94 Texas Cr. Rep. 359, 250 S.W. 1030; Smart v. State, 133 Texas Cr. Rep. 155, 109 SW. 2d 179; Mershon v. State, 142 Texas Cr. Rep. 575, 155 S.W. 2d 372; Arseneau v. State, 145 Texas Cr. Rep. 587, 171 S.W. 2d 132; Garland v. State, 157 Texas Cr. Rep. 4, 246 S.W. 2d 204.
It is not likely that we would have ordered reversal on the third ground alone, but our attention is directed to the fact that Bill of Exception No. 41 and the corresponding informal bill do not set out the proffered instrument or show that a record or copy therof was offered in evidence. Also, the matters set forth in the ex parte affidavit were admitted in evidence from other sources. Under these facts appellant is not entitled to a reversal.
Believing that the evidence sustains the conviction and that no reversible error appears, the state’s motion for rehearing *11is granted, the order of reversal is set aside and the judgment is now affirmed.